MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any
                                                                           Jun 05 2020, 10:28 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                    CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Steven Knecht                                             Steven Holser
      Vonderheide & Knecht, P.C.                                Deputy Attorney General
      Lafayette, Indiana                                        Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      D.V.V.,                                                   June 5, 2020
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                19A-JV-2872
              v.                                                Appeal from the Tippecanoe
                                                                Superior Court
      State of Indiana,                                         The Honorable Faith A. Graham,
      Appellee-Petitioner.                                      Judge
                                                                The Honorable Tricia L.
                                                                Thompson, Magistrate
                                                                Trial Court Cause No.
                                                                79D03-1910-JD-231



      Mathias, Judge.


[1]   D.V.V., a minor child, admitted to committing acts that, if committed by an

      adult, would be Class A misdemeanor intimidation and Class B misdemeanor


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020                   Page 1 of 8
      criminal mischief. Based on these admissions, the Tippecanoe Superior Court

      found D.V.V. to be a delinquent child and awarded wardship of D.V.V. to the

      Department of Correction (“DOC”). D.V.V. appeals and argues that the

      juvenile court abused its discretion when it placed him in the custody of the

      DOC.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On October 9, 2019, D.V.V. went to the home of his girlfriend’s mother. While

      he was there, his girlfriend’s father, J.M. arrived. The two got into an argument,

      and D.V.V. went into the garage, fetched a shovel, and threatened to hit J.M.

      with the shovel. After chasing J.M. with the shovel, D.V.V. attacked J.M.’s car

      with the shovel, resulting in a cracked windshield, a shattered back window,

      and a bent fender.


[4]   D.V.V. was arrested and taken into custody that day, and the juvenile court

      held a detention hearing the following day. The court noted that D.V.V. had

      threatened to harm himself and, at the intake center, had injured himself by

      slamming his head into the wall. When taken to the hospital for treatment,

      D.V.V.’s blood alcohol concentration was 0.139. D.V.V. had also apparently

      attempted to cut his wrist. The court noted that D.V.V. was left unsupervised by

      his father for approximately twelve hours per day and ordered him to remain in

      custody.



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020   Page 2 of 8
[5]   On October 11, 2019, the State filed a petition alleging that D.V.V. was a

      delinquent child for committing acts that, if committed by an adult, would be

      Class A misdemeanor battery resulting in bodily injury, Class A misdemeanor

      intimidation, and Class B misdemeanor criminal mischief. At the October 15,

      2019, initial hearing, D.V.V. admitted to the counts of criminal mischief and

      intimidation, and the remaining count was dismissed.


[6]   The pre-dispositional report summarized D.V.V.’s lengthy history of

      delinquency as follows:


              [D.V.V.] was first referred to the Juvenile Justice System in
              February of 2010 at the age of 7 for Criminal Recklessness FD in
              Allen County. It [was] alleged that [D.V.V.] threatened his
              mother with a knife. No action was taken in this matter. A
              second arrest was found in Tippecanoe County in November of
              2010 when he was arrested for Battery F/D. [D.V.V.] was eight
              years old at the time. He was given a warning and was taken to
              Valle Vista. [D.V.V.] was arrested a second time in December of
              2015 for Possession of Marijuana and Possession of
              Paraphernalia. [D.V.V.] was arrested a third time in January of
              2016 for Delinquency Alcohol Violation. These two charges were
              still open when [D.V.V.] was arrested for a fourth time. [D.V.V.]
              was arrested for Delinquency Alcohol Violation, Resisting Law
              Enforcement F/6, Disarming a Law Enforcement Officer F/5,
              Battery by Bodily Waste F/5, Criminal Mischief M/B,
              Intimidation M/A and Battery Against a Public Safety Official
              F/6. [D.V.V.] was placed in secure detention on 1/21/2016 and
              remained there until 2/19/2016. [D.V.V.] was placed at Wernle
              Residential from 2/19/2016 until 8/5/2016. [D.V.V.] was
              arrested and placed in secure detention on 9/7/2016. [D.V.V.]
              was subsequently placed in the Department of Corrections [sic]
              in October of 2016. He was released in July of 2017. [D.V.V.]
              was arrested on 2/11/2018 for Battery against a Public Safety

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020   Page 3 of 8
              Official F/6, Resisting Law Enforcement M/A Possession of
              Marijuana M/B and Minor Consumption. On 2/20/2018
              [D.V.V.] was adjudicated on all charges except the marijuana
              charge. On 2/27/18 he was again sen[t] to DOC. [H]e was
              released 10/9/18. On 5/13/19 [D.V.V.] was arrested for
              Trespass MA. That case was dismissed. On 6/28/19 he was
              arrested for Delinquency Alcohol Violation, S [sic] and Illegal
              Consumption MC.


      Appellant’s App. p. 44.


[7]   The juvenile court held a dispositional hearing on November 7, 2019. At this

      hearing, D.V.V.’s counsel requested that he be placed at Fairbanks Hospital for

      treatment. The juvenile probation officer, however, testified that Fairbanks

      Hospital was not an appropriate placement for D.V.V. because it provided only

      short-term treatment and detox services, whereas he believed D.V.V. needed

      long-term treatment. The probation officer recommended that D.V.V. be placed

      with the DOC because no long-term residential programs would accept D.V.V.

      The juvenile court agreed with the State that placement at Fairbanks was

      inappropriate and placed D.V.V. in the custody of the DOC. D.V.V. now

      appeals.


                                     Discussion and Decision
[8]   D.V.V. argues that the juvenile court abused its discretion by placing him in the

      custody of the DOC. The choice of the specific disposition of a juvenile

      adjudicated a delinquent child is a matter within the discretion of the juvenile

      court. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008). Accordingly, we will

      only reverse where the juvenile court has abused that discretion. Id. An abuse of
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020   Page 4 of 8
      discretion occurs when the juvenile court’s action is against the logic and effect

      of the facts and circumstances before the court or the reasonable, probable, and

      actual inferences that can be drawn therefrom. Id. Thus, the juvenile court is

      accorded wide latitude and great flexibility in its dealings with juveniles. Id.

      However, the juvenile court’s discretion is subject to the following statutory

      considerations:

              If consistent with the safety of the community and the best interest of the
              child, the juvenile court shall enter a dispositional decree that:

              (1) is:

                    (A) in the least restrictive (most family like) and most
                    appropriate setting available; and

                    (B) close to the parents’ home, consistent with the best
                    interest and special needs of the child;

              (2) least interferes with family autonomy;

              (3) is least disruptive of family life;

              (4) imposes the least restraint on the freedom of the child and
              the child’s parent, guardian, or custodian; and

              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


      Ind. Code § 31-37-18-6 (emphasis added).


[9]   Accordingly, while the statute requires the juvenile court to select the least

      restrictive placement in most circumstances, it also allows for a more restrictive

      placement where appropriate. J.S., 881 N.E.2d at 28–29. That is, the statute


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020          Page 5 of 8
       requires placement in the least restrictive setting only where “consistent with

       the safety of the community and the best interest of the child.” I.C. § 31-37-18-

       6. “Thus, the statute recognizes that in certain situations the best interest of the

       child is better served by a more restrictive placement.” J.S., 881 N.E.2d at 29.


[10]   D.V.V. argues that the juvenile court abused its discretion by rejecting his

       request to live with his mother while receiving treatment at Fairbanks Hospital,

       which he claims is the least restrictive, most appropriate setting consistent with

       D.V.V.’s best interest and the safety of the community. We disagree.


[11]   D.V.V. has a history of delinquent behavior that has often included violence.

       He has been placed in less-restrictive placements, including mental health

       treatment facilities, which has not altered his delinquent behavior. He has also

       been placed with the DOC twice before. Still, he continues to behave in a

       delinquent manner. Although D.V.V. was accepted into a treatment program at

       Fairbanks, the juvenile court heard evidence that this program was not long-

       term and would therefore be inappropriate for D.V.V. He had also previously

       left his mother’s home to live with his father because he did not agree with his

       mother’s rules. And, for whatever reason, no other residential treatment

       facilities were willing to accept him into their programs. Thus, the juvenile

       court was faced with either placing D.V.V. into a treatment program at

       Fairbanks that was not well suited for him, or placing him with the DOC,

       where he could receive longer-term treatment. The juvenile court did not abuse

       its considerable discretion in opting for the latter.



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020   Page 6 of 8
[12]   D.V.V. argues that because he received substance abuse treatment during his

       prior placements in the DOC, yet continued to use illicit substances, it is

       unreasonable to believe that further treatment while in the DOC will benefit

       him. But this argument cuts both ways: if treatment in a highly restrictive,

       controlled environment such as the DOC has been unsuccessful, then the

       juvenile court could have reasonably concluded that treatment in a less-

       restrictive, short-term program such as Fairbanks would be unlikely to succeed.


[13]   D.V.V.’s citation to E.L. v. State, 783 N.E.2d 360 (Ind. Ct. App. 2003), is

       unavailing. In that case, we reversed a juvenile court’s order placing a

       delinquent child with the DOC following an adjudication for disorderly

       conduct. Id. at 367–68. But the facts in E.L. stand in stark contrast to those

       present here. In E.L., even though E.L. had previously been committed to the

       DOC, following her release, she had turned her life around: she remained out

       of the juvenile justice system for two years, actively participated in school, and

       worked with service providers in an effort to improve both her life and the life

       of her young child. See id. at 367. Under those facts and circumstances, we held

       that placing E.L. in the custody of the DOC was an abuse of discretion because

       it was not consistent with the safety of the community or E.L.’s best interests.

       Id. at 367–68.


[14]   In contrast, here, D.V.V.’s behavior did not improve following his release. He

       continued to commit violent delinquent acts even after being committed to the

       custody of the DOC. He failed to attend school regularly and disobeyed the

       rules set forth by his parents. Nor is there any indication that he was in any way

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020   Page 7 of 8
       working to improve his life. Given D.V.V.’s history of violent behavior, toward

       himself and others, the juvenile court was well within its discretion to conclude

       that a less-restrictive placement was not consistent with the safety of the

       community or D.V.V.’s own interests. See J.S., 881 N.E.2d at 29.


                                                 Conclusion
[15]   The juvenile court did not abuse its discretion by ordering D.V.V. to be placed

       in the custody of the DOC, as a less-restrictive placement was not consistent

       with the safety of the community or D.V.V.’s best interests. We therefore affirm

       the judgment of the juvenile court.


[16]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2872 | June 5, 2020   Page 8 of 8